Dismissed and Memorandum Opinion
filed September 24, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
___________________
          
NO. 14-09-00542-CV
___________________
 
GARY GIDDINGS, Appellant
 
V.
 
FIA CARD SERVICES, N.A. FKA
MBNA AMERICA BANK, Appellee

 

On Appeal from the 152nd District Court
Harris County, Texas

Trial Court Cause No. 2008-34997

 
 
MEMORANDUM OPINION
            This
is an appeal from a default judgment signed April 8, 2009.  On August 21, 2009,
the parties filed a supplemental clerk’s record containing an order signed June
19, 2009, granting appellant’s motion for new trial.  Because the April 8, 2009
judgment is no longer a final judgment, we dismiss the appeal for want of
jurisdiction.  See Tex. R. App. P. 42.3(a).
            Accordingly,
the appeal is ordered dismissed.
                                                                                    PER
CURIAM
 
 
Panel
consists of Justices Yates, Frost, and Brown.